Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00372-CR

                                      John Henry SCOTT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3797
                           Honorable Ray Olivarri, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED February 12, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice